Judge Owsley
delivered the opinion of the court.
This case, in principle, is no otherwise, on its merits, distinguishable from that of Couchman’s heirs against 0’-Bannon, just decided, than by the latter case no action was ever prosecuted at law, hut by this case it appears an action at law has been prosecuted and judgment obtained against the administrator of Couchman, but without having obtained satisfaction.
But if we are correct in the supposition, that that case is one properly cognizable in equity, the circumstance of a • ¶ t pav¡nE, been obtained at law in this, should not preclude the giving relief.
The administrator, it is true, must be, as he correctly has been jj^de, a party to the suit in chancery, but as he has not only failed, but alledges an inability, to pay the judgment, upon no principle of equity can the circumstance of the judgment having been obtained against him, preclude the chancellor from extending that relief, which would have, been otherwise proper.
The decree must be affirmed with cost and damages.